Exhibit 10.6

 

BEACON POWER CORPORATION

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”), dated as of
                        (the “Effective Date”), is by and between Beacon Power
Corporation (the “Company”) and                         (“Executive”), an
executive officer of the Company.

 

WHEREAS, this Agreement is intended to provide Executive compensation in the
form of restricted stock units (or “RSUs”) that convert into shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”);

 

NOW THEREFORE, it is agreed as follows:

 

ARTICLE I.                                RESTRICTED STOCK UNIT AWARD FOR FISCAL
YEAR                        

 

1.1                               Restricted Stock Unit Award.  Subject to the
terms and conditions of this Agreement and pursuant to the Company’s Third
Amended and Restated 1998 Stock Incentive Plan (the “Plan”), the Company will be
considered to have granted RSUs to Executive on June 30, 2010 (the “Grant
Date”), to be known as the “                        Fiscal Year Award”, for a
number of shares of Common Stock to be determined by dividing $              by
the twelve (12) month VWAP immediately preceding the Grant Date (determined by
reference to the trading days within such twelve (12) month period), subject to
a               maximum share limit unless such share limit is waived by the
Board of Directors, and further subject to a                minimum share limit.
 The number of RSUs granted hereby may be converted into that number of shares
of Common Stock equal to up to 150% of the RSUs granted hereby in accordance
with Section 1.2 and Exhibit A.  The                         Fiscal Year Award
grant shall be contingent upon Executive being a full time employee of the
Company on the Grant Date.

 

“VWAP” means

 

(a) the daily dollar volume-weighted average price for the Company’s common
stock on the Nasdaq Capital Market (“Nasdaq”) on any particular day on which the
Company’s common stock is traded on Nasdaq during the period beginning at
9:30 a.m., New York City time (or such other time as Nasdaq publicly announces
is the official open of trading), and ending at 4:00 p.m., New York City time
(or such other time as Nasdaq publicly announces is the official close of
trading), as reported by Bloomberg through its “Volume at Price” functions or,

 

(b) if the foregoing does not apply because the stock is no longer traded on
Nasdaq on the above grant date, the daily dollar volume-weighted average price
of such security in the over-the-counter market on the electronic bulletin board
for such security during the period beginning at 9:30 a.m., New York City time
(or such other time as Nasdaq publicly announces is the official open of
trading), and ending at 4:00 p.m., New York City time (or such other time as
Nasdaq publicly announces is the official close of trading), as reported by
Bloomberg, or,

 

(c) if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink OTC Markets Inc.

 

1.2                               Target, Vesting and Conversion.               
The target, vesting and conversion rules for the RSUs that are to be granted as
the 2011/2012 Fiscal Year Award are set forth on Exhibit A hereto.

 

ARTICLE II.                            RESTRICTED STOCK UNIT AWARDS FOR FISCAL
YEARS                                 

 

2.1                               Restricted Stock Unit Awards.     Subject to
the terms and conditions of this Agreement and pursuant to the Plan, on June 30
of each of                                       provided that Executive is a
full time employee of the Company as of the applicable date, the Company shall
grant additional RSUs, hereinafter respectively known as the

 

--------------------------------------------------------------------------------


 

“            Fiscal Year Award”, the “             Fiscal Year Award” and the
“             Fiscal Year Award” (collectively, the “Anniversary Awards” and
together with the                  Fiscal Year Award, the “Awards”) to Executive
in an amount equal to the amount of Common Stock that can be determined by
dividing $                by the twelve (12) month VWAP immediately preceding
each applicable grant date, in each case subject to an annual               
maximum share limit unless such share limit is waived by the Board of Directors
and further subject to an annual              minimum share limit.

 

2.2                               Vesting and Conversion to Common Stock. 
   Subject to the terms and conditions of this Agreement and pursuant to the
Plan, in connection with the grant of each Anniversary Award, the Committee
shall amend this Agreement by attaching heretofore in a separate exhibit
(namely, Exhibits B, C and D, respectively) the fiscal year targets and
measurement specifics for such award, including the vesting conditions (the
measurement of any financial metric to be based on audited results, as
applicable) and the applicable metrics for converting vested RSUs into shares of
Common Stock, as determined by the Committee in its sole discretion.  Upon
consultation and discussion with the Executive, the content of each such exhibit
shall be established by the Committee for each annual Award and the exhibit
shall become effective upon delivery to Executive (i) no later than March 31 of
each year and (ii) in a manner intended to deliver a long-term incentive
opportunity substantially similar to the long-term incentive opportunity
represented by the 2011/2012 Fiscal Year Award.

 

ARTICLE III.                        TERMINATION OF EMPLOYMENT

 

3.1                               Termination of Employment.   If Executive
terminates his employment for any reason, including by resignation, or if the
Company terminates his employment for any reason, Executive may retain all RSUs
that have vested before the Termination Notice Date (as defined below). 
However, he will not be entitled to receive and shall forfeit any interest in
RSUs that might vest only after the Termination Notice Date.    As indicated
earlier, RSUs will be considered to have vested at the end of the applicable
year even if the financial statements which confirm such vesting are prepared
(and even if the vested RSUs are converted into shares) after the end of such
year.

 

The “Termination Notice Date” means the date on which Executive resigns (or if
earlier, the date on which Executive notifies Company that Executive will
resign), or the date on which Company terminates the employment (or if earlier,
the date on which the Company notifies Executive that employment will be so
terminated).

 

ARTICLE IV.                       GENERAL PROVISIONS

 

4.1                               Acquisition Events.  Upon the occurrence of an
Acquisition Event (as defined below), or the execution by the Company of any
agreement with respect to an Acquisition Event, the authorized administrator of
the Plan shall take any one or more of the following actions with respect to the
RSUs, upon written notice to Executive:

 

(a) provide that this Agreement shall be assumed, or equivalent equity
compensation shall be substituted, by the acquiring or succeeding corporation
(or an affiliate thereof); and

 

(b) provide that any portion of the RSUs that have already been granted and that
are not vested will become accelerated in full and converted as of a specified
time (the “Acceleration Time”) prior to the Acquisition Event.

 

An “Acquisition Event” shall mean: (a) any merger or consolidation which results
in the voting securities of the Company outstanding immediately prior thereto
representing immediately thereafter (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
50% of the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; (b) any sale of all or substantially all of the assets of the
Company; or (c) the complete liquidation of the Company.

 

4.2                               Golden Parachute Payment Excise Tax
Protection.  In the event that the excise tax imposed by Section 4999 of the
Code, (or any successor penalty or excise tax subsequently imposed by law)
applies to any payments or benefits specifically paid or conferred only under
this Agreement (the “Excise Tax”), an additional amount shall be paid by the
Company to the Executive equal to the amount of such Excise Tax (the “Gross Up
Payment”); provided,

 

2

--------------------------------------------------------------------------------


 

however in no event shall the aggregate amount payable by the Company to
Executive for any excise tax imposed by Section 4999 of the Code pursuant to
this Agreement and all other agreements between the Company and Executive exceed
$              .  The Company and its advisers shall make the determination of
the amount of the Gross Up Payment which payment shall be made as soon as
practicable but in no event later than December 31 of the year following the
year in which the tax is due to the applicable taxing authority.   To the extent
that the amount of such Gross Up Payment exceeds the amount of Excise Tax
actually paid by Executive, Executive shall promptly pay to the Company such
excess amount.

 

ARTICLE V.                           TRANSFERABILITY

 

5.1                               Nontransferability of Agreement and RSUs. 
This Agreement and the RSUs may not be sold, assigned, transferred, pledged or
otherwise encumbered by Executive, either voluntarily or by operation of law,
except by will or the laws of descent and distribution.  Notwithstanding the
foregoing, Executive’s transfer to a revocable trust that is solely for the
benefit of Executive and Executive’s spouse and/or issue during Executive’s
lifetime and transfer under such trust at Executive’s death to the trust’s
intended beneficiaries shall not be deemed to be prohibited by the foregoing
provisions.  If any person other than Executive, Executive’s then current
spouse, and Executive’s issue shall possess a vested interest in such trust
during the lifetime of Executive, such interest shall not be recognized
hereunder as giving such person any right to the benefit of any RSUs or the
shares of Common Stock issuable upon conversion thereof.  In such event the RSUs
shall revest in Executive as if such transfer in trust had not occurred.

 

5.2                               Holding Period.  The Executive (i) agrees that
upon conversion of RSUs into shares of Common Stock, shares representing
fifty-percent (50%) of net after-tax value of RSUs, shall be nontransferable for
a two (2) year period commencing on the Determination Date, and (ii) agrees and
consents to the entry of stop transfer restrictions with the Company’s transfer
agent and registrar against, and authorizes the Company to cause the transfer
agent and registrar to decline the transfer of the undersigned’s Company Common
Stock for such period; provided, however, that this Section 5.2 shall become
inoperative upon an Acquisition Event and any shares that have stop transfer
restrictions on them shall be released at such time.

 

ARTICLE VI.                       MISCELLANEOUS

 

6.1                               Provisions of the Plan.  This Agreement is
subject to the provisions of the Plan, a copy of which Executive hereby
acknowledges receiving with this Agreement.  In addition, the grant of Awards
under this Agreement shall be conditioned upon shareholder approval of the
amended and restated Plan (referred to as the 2010 Stock Incentive Plan in the
proxy statement for the annual meeting now scheduled for July 2010).

 

6.2                               No Right to Continued Employment.  This
Agreement shall not confer upon Executive any right with respect to continuance
of employment by the Company, nor shall it interfere in any way with the right
of the Company to terminate Executive’s employment at any time.

 

6.3                               No Right as Stockholder.  Executive shall not
be entitled to vote any shares of Common Stock that may be acquired through
conversion of RSUs to Common Stock, shall not receive any dividends attributed
to such shares of Common Stock, and shall have no other rights of a stockholder
with respect to the RSUs unless and until the Common Stock issuable upon
conversion of the RSUs has been delivered to Executive.

 

6.4                               Compliance with Law and Regulations.  This
Agreement and the obligation of the Company to issue, sell and deliver shares of
Common Stock hereunder shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.  The Company shall not be required to
issue or deliver any certificates for Shares or to remove restrictions from
shares of Common Stock previously delivered until (a) the listing of such Shares
on any stock exchange on which the Shares may then be listed, (b) all conditions
have been met or removed to the satisfaction of the Company, (c) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, (d) Executive has executed and delivered to the Company
such representations or agreements as the Company may consider appropriate to
satisfy the requirements of any applicable laws, rules or regulations and
(e) the completion of any registration or qualification of such Shares under any
federal or state law, or any rule or regulation of any government body which the
Company shall, in its sole discretion, determine to be necessary or

 

3

--------------------------------------------------------------------------------


 

advisable.  Moreover, the RSUs may not be exercised or converted to Common Stock
if its exercise or conversion, or the receipt of Shares pursuant thereto, would
be contrary to applicable law.

 

6.5                               Adjustment to Common Stock.  In the event of
any stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off or other
similar change in capitalization or event, or any distribution to holders of
Common Stock other than a normal cash dividend, the number and class of
securities each RSU shall be convertible into under this Agreement shall be
appropriately adjusted by Company to the extent the authorized administrator of
the Plan shall determine, in good faith, that such an adjustment is necessary
and appropriate.

 

6.6                               Withholding.  Executive shall pay to Company,
or make provision satisfactory to Company for payment of, any taxes required by
law to be withheld in connection with this Agreement no later than the
conversion date upon which Company vests or converts RSUs for Executive. 
Executive may satisfy such tax obligations by delivering to Company cash in the
form of wire transfer or check or by electing to have the Company withhold at
conversion a number of shares equal in value to the applicable statutory minimum
withholding obligation, calculated based on the Fair Market Value of such shares
on the date of conversion, and Company may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
Executive.

 

6.7                               Common Stock Reserved.  Company shall at all
times during the term of this Agreement reserve and keep available such number
of shares of Common Stock as will be sufficient to satisfy the requirements of
this Agreement.

 

6.8                               Notices.  Any notice hereunder to the Company
shall be addressed to Beacon Power Corporation, Attn: Compensation Committee, 65
Middlesex Road, Tyngsboro, MA 01879, and any notice hereunder to Executive shall
be sent to the address reflected on the payroll records of the Company, subject
to the right of either party to designate at any time hereafter in writing some
other address.

 

6.9                               Delaware Law to Govern.  This Agreement shall
be construed and administered in accordance with and governed by the laws of the
State of Delaware (without giving effect to any conflict or choice of laws
provisions thereof that would cause the application of the domestic substantive
laws of any other jurisdiction).

 

6.10                        Certain Special Rules.  To the extent that this
Agreement and the grant of the RSUs become subject to the provisions of
Section 409A of the Code, the Company and Executive agree that the RSUs may be
amended, modified, rescinded or substituted by the Company with an award of
comparable economic value as required to maintain compliance with the provisions
of Section 409A of the Code.

 

6.11                        Amendment of Agreement.  Company may amend, modify
or terminate this Agreement, provided that Executive’s consent to such action
shall be required unless Company determines that the action, taking into account
any related action, would not materially and adversely affect Executive.

 

6.12                        Successors and Assigns; No Third Party
Beneficiaries.  Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.  There are
no third party beneficiaries of this Agreement.

 

6.13                        Entire Agreement.  This Agreement and the Plan
constitute the full and entire understanding and agreement of the parties with
regard to the RSUs and supersede in their entirety all other prior agreements,
whether oral or written, with respect thereto.

 

6.14                        Severability; Titles and Subtitles; Gender; Singular
and Plural; Counterparts; Facsimile.

 

(a)                                  In case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

(b)                                 The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The use of any gender in this Agreement
shall be deemed to include the other genders, and the use of the singular in
this Agreement shall be deemed to include the plural (and vice versa), wherever
appropriate.

 

(d)                                 This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
constitute one instrument.

 

(e)                                  Counterparts of this Agreement (or
applicable signature pages hereof) that are manually signed and delivered by
facsimile transmission shall be deemed to constitute signed original
counterparts hereof and shall bind the parties signing and delivering in such
manner.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the Effective Date.

 

EXECUTIVE:

BEACON POWER CORPORATION

 

 

 

 

By:

 

 

By:

/s/

Signature

Signature

 

 

 

 

Name: 

Name: 

Address:

Title: 

 

--------------------------------------------------------------------------------